Citation Nr: 1140551	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-47 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Cheyenne, Wyoming RO.

The Veteran testified at a September 2010 videoconference hearing before the undersigned at the Cheyenne VA Medical Center (VAMC).  A transcript is associated with the claims folder.

The Board subsequently remanded the claim for additional development in a March 2011 decision.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran has a current right ear hearing loss disability which is due to any incident or event in active military service; and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree within one year after separation from active duty service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In April 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the April 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the October 2008 rating decision, July 2009 SOC, and July 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Sheridan VA Medical Center (VAMC), and the Veteran was afforded VA examinations in October 2008 and April 2009.  

As mentioned above, in a March 2011 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a VA examination was needed to obtain a medical opinion regarding whether a nexus existed between the Veteran's current hearing loss and either his service-connected vestibular schwannoma or acoustic trauma during active service.     

Following this Board's remand, a VA examination was conducted in May 2011.  Upon audiometric testing, no hearing loss disability was found in the right ear, so an opinion as to whether any nexus existed between hearing loss and a service-connected disability or active service was not necessary.  Thus, it appears that all development requested by this Board in its March 2011 remand has been completed to the extent possible, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends that he has a right ear hearing loss disability that is related to either his service-connected vestibular schwannoma, or to acoustic trauma incurred during active service.  

The Veteran's May 1982 enlistment examination report is negative for any notation of ear problems.  An audiogram showed puretone thresholds of 5, 5, 0, 0, and 0 decibels at 500, 1000, 2000, 3000, and 4000 hertz (Hz), respectively.  

An October 1985 audiogram showed slight hearing loss, with puretone thresholds of 25, 15, 10, 10, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hz.  However, subsequent audiograms showed improvement in the Veteran's hearing.  In August 1986, an audiogram showed puretone thresholds of 5, 5, 0, 0, and 0 decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

A July 1986 audiogram revealed puretone thresholds of 0 decibels at 1000, 2000, 3000, and 4000 Hz.  Another audiogram conducted in June 1987 showed puretone thresholds of 10, 0, 0, 0, and 0 decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively.    

In January 1990, the Veteran complained of a right ear infection for 8 days.  He was seen almost a week earlier for the same complaint and given medication.  However, the Veteran reported no improvement.  His medication was adjusted, and there was no mention of hearing problems.  

In sum, the Veteran's in-service audiograms do not show a right ear hearing loss disability.  

In April 1991, one week after the Veteran's separation from service, he was seen at the VAMC for right ear pain.  He also complained of bilateral tinnitus and possible hearing loss.  The doctor assessed bilateral tinnitus and possible hearing loss, and referred the Veteran for an audiogram.  

An audiogram was conducted in July 1991.  It showed hearing within normal limits in both ears from 250 to 4000 Hz, sloping to a mild loss at 6000 Hz, and rising back to within normal limits at 8000 Hz.  Word recognition ability at 50 decibels and 90 decibels was good.  Tympanograms were within normal limits, and acoustic reflexes were present ipsi and contra.  The Veteran was told to return if he noticed any change in his hearing sensitivity or tinnitus, and was counseled to wear hearing protection in noisy situations.  

The Veteran was afforded a VA examination in October 2008 with regard to hearing loss.  He reported bilateral tinnitus, much worse on the left, since service.  An audiogram demonstrated puretone thresholds of 5, 5, 5, 5, and 15 decibels in the right ear at frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was at 100 percent in the right ear.  The examiner related the Veteran's tinnitus to military noise exposure, but stated the etiology of left ear hearing loss could not be resolved without resort to speculation due to the asymmetric nature of the hearing loss and the fact that the configuration was not characteristic of noise exposure.  

In November 2008, an MRI was performed which showed a 3.6- by 3-centimeter posterior fossa mass, most compatible with the presence of a vestibular schwannoma.  The Veteran had surgery to remove the tumor in December 2008.  The operative report states that he had begun losing hearing in his left ear in 1991, and then had slowly progressive tinnitus involving both ears, significantly worse in the left.  He also had intermittent and progressively severe headaches that involved the left ear, and tended to wander to the left while walking.  The discharge diagnosis was an acoustic neuroma.  

At a follow-up appointment at the University of Colorado Hospital, Dr. A.E.W. noted that the Veteran claimed to notice hearing loss in 1990, but had had problems dating back to 1986 or 1987.  At that time, the doctor observed, there was a very limited initial workup, with no imaging done of his brain.  From that time, he had experienced a slowly progressive increase in left-side hearing loss with tinnitus in both ears, left greater than right.  Currently, he had headaches, significant imbalance, and mild blurry vision.  He also had nearly complete hearing loss in the left ear.  The doctor said it was very likely that the Veteran had harbored the tumor at least as far back as 1987, in light of his history of tinnitus and hearing loss.  

A March 2009 VAMC note indicates that the Veteran was to have a cochlear device implanted in his left ear to restore some of his hearing.  

He was afforded another VA examination in April 2009.  It was conducted by a physician assistant due to the length of time it would take to get an Ear Nose Throat (ENT) specialist evaluation.  An audiogram showed puretone thresholds 5, 10, 5, 5, and 10 decibels at the frequencies 500, 1000, 2000, 3000, and 4000 Hz in the right ear.  The examiner assessed unilateral deafness following surgery, as well as vestibular schwannoma status post surgical excision with residuals of headache, dizziness, and balance problems.    

The Veteran was afforded another VA examination in May 2011.  An audiogram showed puretone thresholds of 5, 5, 5, 5, and 10 decibels at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Speech recognition was at 96 percent in the right ear, considered in the normal range.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for right ear hearing loss.  

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of sensorineural hearing loss as an organic disease of the nervous system, either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of right ear hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of the chronic disease provisions of law are not satisfied.  

Indeed, none of the audiograms, either during or following separation from active service, demonstrates right ear hearing loss disability as defined by VA regulations.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current right ear hearing loss disability.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes exhaustive medical evidence as well as history) fails to support a current diagnosis of the claimed disability, that holding would not apply.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current hearing difficulty and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that, in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

With full recognition of the Veteran's competence to provide his lay description of hearing loss symptoms, the evidentiary record shows that such hearing loss has not risen to the level at which compensation is authorized by the applicable regulations.  As noted above, under such circumstances, there is no basis for a grant of service connection. 

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


